  Case 15-40792         Doc 36     Filed 10/02/18 Entered 10/02/18 11:16:44              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40792
         LAURENA N DOWDELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/30/2015.

         2) The plan was confirmed on 02/03/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,850.00.

         10) Amount of unsecured claims discharged without payment: $84,486.96.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-40792        Doc 36       Filed 10/02/18 Entered 10/02/18 11:16:44                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $12,897.16
       Less amount refunded to debtor                             $88.55

NET RECEIPTS:                                                                                   $12,808.61


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $592.79
    Other                                                                    $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,622.79

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN WEB LOAN                Unsecured      1,200.00            NA              NA            0.00       0.00
AVANT CREDIT CORPORATI           Unsecured      2,013.21            NA              NA            0.00       0.00
AVANT CREDIT CORPORATI           Unsecured      1,855.00            NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured      1,018.00            NA              NA            0.00       0.00
Capital One                      Unsecured         688.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      1,018.00       1,073.89        1,073.89        107.39        0.00
CAPITAL ONE BANK USA             Unsecured         688.00        761.74          761.74          76.17       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         350.00           NA              NA            0.00       0.00
COMENTIY BANK                    Unsecured         626.00           NA              NA            0.00       0.00
CONTINENTAL                      Unsecured           0.00           NA              NA            0.00       0.00
CONTINENTAL                      Unsecured           0.00           NA              NA            0.00       0.00
CONTINENTAL                      Unsecured           0.00           NA              NA            0.00       0.00
Credit Coll                      Unsecured         256.00           NA              NA            0.00       0.00
Credit Coll                      Unsecured         173.00           NA              NA            0.00       0.00
Credit Coll                      Unsecured           0.00           NA              NA            0.00       0.00
CREDIT FIRST                     Unsecured      1,238.00       1,238.44        1,238.44        123.84        0.00
CREDIT FIRST NA                  Unsecured      1,238.00            NA              NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA              NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA     Unsecured          86.00        103.85          103.85          10.39       0.00
DISCOVER BANK                    Unsecured         551.00        551.51          551.51          55.15       0.00
DISCOVER FIN SVCS LLC            Unsecured         551.00           NA              NA            0.00       0.00
DSNB MACYS                       Unsecured          86.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP            Unsecured         700.00        824.30          824.30          82.43       0.00
JPMORGAN CHASE BANK NA           Unsecured      2,640.00            NA              NA            0.00       0.00
JPMORGAN CHASE BANK NA           Secured        4,250.00       6,867.51        6,890.00      6,890.00     587.83
PAYDAY LOAN STORE OF IL INC      Unsecured      1,000.00            NA              NA            0.00       0.00
PROGRESSIVE LEASING              Unsecured            NA         959.15          959.15          95.92       0.00
QUANTUM3 GROUP LLC               Unsecured         669.00        669.60          669.60          66.96       0.00
SALLIE MAE SERVICING             Unsecured           0.00           NA              NA            0.00       0.00
SALLIE MAE SERVICING             Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-40792        Doc 36        Filed 10/02/18 Entered 10/02/18 11:16:44                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal        Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid           Paid
SPOT LOAN                         Unsecured            NA           897.40        897.40          89.74         0.00
SYNCB/JC PENNEY DC                Unsecured           0.00             NA            NA            0.00         0.00
SYNCB/JC PENNEY DC                Unsecured           0.00             NA            NA            0.00         0.00
TRIBUTE                           Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,759.00       36,914.86     36,914.86            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      4,619.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      4,179.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,681.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,150.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured            NA              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      2,927.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      2,317.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      2,119.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      1,866.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      1,361.00              NA            NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      1,287.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                   $0.00
      Mortgage Arrearage                                         $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                $6,890.00          $6,890.00                 $587.83
      All Other Secured                                          $0.00              $0.00                   $0.00
TOTAL SECURED:                                               $6,890.00          $6,890.00                 $587.83

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                  $0.00                $0.00                 $0.00
       All Other Priority                                        $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                  $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                              $43,994.74               $707.99                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-40792         Doc 36      Filed 10/02/18 Entered 10/02/18 11:16:44                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,622.79
         Disbursements to Creditors                             $8,185.82

TOTAL DISBURSEMENTS :                                                                      $12,808.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
